

INCENTIVE  STOCK OPTION AGREEMENT dated as of September 8, 2010 between
SentiSearch, Inc., a Delaware corporation (the “Company”) and Joseph K. Pagano
(“Optionee”).


Recital
 
The Company desires to grant to Optionee an Incentive Stock Option (the
“Option”) to purchase 350,000 shares (“Option Shares”) of the Company’s common
stock, par value $0.0001 per share (the “Stock”), under and for the purposes of
the Company’s 2010 Stock Incentive Plan (the “Plan”).
 
Accordingly, in consideration of the mutual covenants hereinafter set forth and
for other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:


1.  This Agreement is subject to the provisions of the Plan, the receipt of a
copy of which is hereby acknowledged by Optionee.  The Plan may hereafter be
amended as provided therein and this Agreement will also be subject to any such
amendment.  The Plan, as from time to time amended, is incorporated herein and
made a part of this Agreement.  Capitalized terms used herein without definition
will have the meanings ascribed to those terms in the Plan.


2.  In recognition for Optionee’s valuable service to the Company as its
Chairman of the Board, Chief Executive Officer, Treasurer and Secretary, the
Board of Directors, pursuant and subject to the Plan, granted the Option to
Optionee, effective as of the date of this Agreement, to purchase immediately,
all or any of the Option Shares at an exercise price of $0.28 per share.  The
Option is intended to be an Incentive Option.


3.  The Option and all rights of the Optionee hereunder shall terminate on
September 8, 2020 (the “Expiration Date”).  On or prior to the Expiration Date,
the Option shall be exercisable subject to the terms of the Plan and the
following terms:


(a)  Optionee may exercise the Option with respect to all or any part of the
Option Shares by giving the Company written notice of such exercise, as provided
in paragraph 4 hereof.  Such notice shall specify the number of shares as to
which the Option is being exercised and shall be accompanied by payment in full
as provided in the Plan, of an amount equal to the exercise price per Option
Share multiplied by the number of Option Shares as to which the Option is being
exercised.  Payment of the exercise price of such Option Shares may also be made
by the Company, at its option, retaining from the Option Shares to be delivered
upon exercise of the Option that number of Option Shares having a fair market
value on the date of exercise equal to the exercise price of the number of
Option Shares as to which the Optionee exercises the Option or, subject to the
requirements of Regulation T (as in effect from time to time) under the
Securities Exchange Act of 1934, as amended , by giving irrevocable instructions
to a stockbroker to promptly deliver to the Company full payment for the Option
Shares with respect to which  the Option is exercised from the proceeds of the
stockbroker’s sale of or loan against such Option Shares.

 
 

--------------------------------------------------------------------------------

 

(b)  As soon as practicable after receipt of the notice of exercise and payment
of the exercise price for the number of Option Shares specified in such notice
of exercise, the Company shall deliver to the Optionee at the principal office
of the Company or at such other place as may be mutually acceptable to the
Company and the Optionee, a certificate or certificates for such shares;
provided, however, that the time of such delivery may be postponed by the
Company for such period of time as the Company may require to comply with any
law or regulation applicable to the issuance or transfer of shares.  If the
Optionee fails for any reason to accept delivery of all or any of the number of
Option Shares specified in such notice of exercise upon tender of delivery
thereof, his right to purchase such undelivered Option Shares may be terminated
by the Company by notice in writing to the Optionee and refund of the any
payment of the exercise price.


(c)  Prior to or concurrently with delivery by the Company to the Optionee of a
certificate(s) representing such shares, the Optionee shall (i) upon
notification of the amount due, pay promptly any amount necessary to satisfy
applicable federal, state or local tax requirements, and (ii) if such shares are
not then registered under the Securities Act of 1933, sign and deliver to the
Company an investment letter confirming that such shares are being purchased for
investment and not with a view to the distribution thereof, and the Optionee
shall give such other assurances and take such other action as the Company shall
require to secure compliance with any federal or state securities law applicable
to the issuance of the Option Shares; provided that the out-of-pocket expense of
such compliance shall be borne by the Company, other than fees of Optionee’s
counsel and advisors


4.      Any notice to the Company provided for in the Option shall be addressed
to the Company at its principal office, in care of its Secretary, with a copy to
Blank Rome LLP, 405 Lexington Ave, New York, NY 10174-0208, attention Robert J.
Mittman and any notice to the Optionee shall be addressed to him at his address
now on file with the Company, or to such other address as either may last have
designated to the other by notice as provided herein.  Any notice so addressed
shall be deemed to be given on the fourth business day after mailing, by
registered or certified mail, return receipt requested, at a post office or
branch post office within the United States.


5.      This Option shall terminate in the event of a termination of employment
or death of the Optionee as follows:


(a)  If the Optionee’s employment with the Company is terminated voluntarily by
the Optionee, or for cause, then this Option shall expire forthwith.  Except as
provided in Subsections (b) and (c) below, if such employment shall terminate
for any other reason, then the Option may be exercised at any time within three
months after such termination, subject to the provisions of subparagraph (d)
below.

 
2

--------------------------------------------------------------------------------

 

(b)  If the Optionee dies while employed by the Company or within three months
after the termination of his employment other than voluntarily by the Optionee
or for cause, then and in that event the Option, subject to the provisions of
subparagraph (d) below, may be exercised by the estate of the Optionee or by a
person who acquired the right to exercise this Option by bequest or inheritance
or by reason of the death of the Optionee, at any time within one year after
such death.


(c)  If the Optionee ceases employment with the Company because of permanent and
total disability (within the meaning of Section 22(e)(3) of the Internal Revenue
Code of 1986, as amended) while employed by the Company, then this Option,
subject to the provisions of subparagraph (d) below, may be exercised at any
time within one year after such termination of employment due to disability.


(d)  This Option may not be exercised in the event of termination of employment
of the Optionee, except to the extent that the Optionee was entitled to exercise
this Option at the time of such termination or death, and in any event may not
be exercised after the expiration of this Option.


(e)  For the purposes of this paragraph, the employment relationship of the
Optionee with the Company will be treated as continuing intact while the
Optionee is on sick leave or other bona fide leave of absence, if such leave
does not exceed 90 days or, if longer, so long as the Optionee’s right to
re-employment is guaranteed either by statute or by contract.  A leave of
absence or an interruption in service authorized pursuant to the Plan, shall not
be deemed an interruption of employment.


6.      In the event of any change in the Company’s Stock subject to the Option,
by reason of any stock dividend, split-up, merger, consolidation, or exchange of
shares, spin-off, liquidation or the like, such adjustment shall be made in the
number of shares subject to the option and the price per share as the Committee
or the Board of Directors shall, in its sole judgment, deem appropriate to give
proper effect to such event.


7.      The Option is not transferable and may not be exercised by any person
other than the Optionee, except to the extent specified in the Plan and the term
“Optionee” shall include any person having rights to exercise the Option under
the Plan.   In the event of any attempt by the Optionee to transfer, assign,
pledge, hypothecate or otherwise dispose of the Option or of any right
hereunder, or in the event of the levy of any attachment, execution or similar
process upon the rights or interest hereby conferred, the Company may terminate
the Option by notice to the Optionee and it shall thereupon become null and
void.


8.      In the event that any question or controversy shall arise with respect
to the nature, scope or extent of any one or more rights conferred by the
Option, or any provision of this Agreement, including whether and when a change
of control has occurred or is about to occur, the determination in good faith by
the Board of Directors of the Company (as constituted at the time of such
determination) of the rights of the Optionee shall be conclusive, final and
binding upon the Optionee and upon any other person who shall assert any right
pursuant to this Option.


9.      The Optionee shall have no rights of a stockholder with respect to the
shares covered by the Option until he or she becomes the holder of record of
such shares.  All shares issued upon exercise of the Option shall be fully paid
and non-assessable.

 
3

--------------------------------------------------------------------------------

 

10.    This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective heirs, executors, administrators, successors
and assigns.


11.    This Agreement shall at all times be subject to the terms and conditions
of the Plan.  In the event of any conflict between the terms and conditions of
this Agreement and the Plan, the terms and conditions of the Plan shall govern.


12.    This Agreement shall governed by and construed in accordance with the
internal substantive law of the State of New York without giving effect to the
choice of law rules.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this agreement to be executed
on the day and year first written above.



 
SENTISEARCH, INC.
     
By:
/s/ Joseph K. Pagano
   
Authorized Officer
     
OPTIONEE:
 
 
   
/s/ Joseph K. Pagano


 
5

--------------------------------------------------------------------------------

 

SUBSCRIPTION FORM


(To Be Executed Only Upon Exercise of Option)


The undersigned, holder of an option pursuant to the Incentive Stock Option
Agreement between SentiSearch, Inc. and Joseph K. Pagano dated as of September
8, 2010 (the “Agreement”) hereby irrevocably exercises his option thereunder to
purchase the number of shares of common stock of SentiSearch, Inc. specified
below and herewith makes payment therefore, all at the price and on the terms
and conditions specified in the Agreement.


Dated:______, 20__


Number of Shares: _____


Exercise Price: $_____
Signature of Optionee:________________________________            
Name: ____________________________________________            
Address:___________________________________________            
___________________________________________            
Social Security Number:___________________________________________            

 
6

--------------------------------------------------------------------------------

 